Citation Nr: 0603461	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  96-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for degenerative joint 
disease of the lumbosacral spine from July 1, 2003?

2.  What evaluation is warranted for degenerative joint 
disease of the C6-C7 vertebrae from July 1, 1993?

3.  What evaluation is warranted for degenerative joint 
disease of the right ankle from July 1, 1993?

4.  What evaluation is warranted for degenerative joint 
disease of the left ankle from July 1, 1993?

5.  What evaluation is warranted for degenerative joint 
disease of the right hand from July 1, 1993? 

6.  What evaluation is warranted for degenerative joint 
disease of the left hand from July 1, 1993?

7.  What evaluation is warranted for degenerative joint 
disease of the right knee from July 1, 1993?

8.  What evaluation is warranted for strain of the left knee 
from July 1, 1993?

9.  What evaluation is warranted for a pilonidal cyst from 
July 1, 1993?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified at a Board hearing 
held at the RO in February 2003.  The Board remanded the case 
in September 2003 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran attended a hearing at the RO before a Veterans 
Law Judge in February 2003.  The individual conducting the 
hearing has since left the Board's employ.  The veteran was 
advised of this in January 2006 correspondence from the 
Board, and was offered the opportunity to attend another 
Board hearing in connection with his appeal.  Later in 
January 2006, he responded that he desired another hearing 
before a traveling Veterans Law Judge.

In light of the veteran's January 2006 request for an 
additional hearing before a Veterans Law Judge, the Board 
will remand this case to afford him the requested hearing.  
38 C.F.R. § 20.704(a) (2005).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board Hearing.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2005).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

 
 
 
 


